Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 5/12/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 5/12/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2020, 7/19/2021, 11/22/2021 has been considered by the examiner.	

Election/Restriction
During a telephone conversation with D. Brent Kenady on 11/30/2021 a provisional election was made without traverse to prosecute Invention I, corresponding to claims 1-22.  Affirmation of this election must be made by applicant in replying to this Office action. Invention II, corresponding to claims 23-40, is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. See details below.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
s 1-22, drawn to a method of forming an integrated assembly, classified in H01L 21/76808.
II. Claims 23-40, drawn to an integrated assembly, classified in H01L27/11582.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the first stack could have been pre-formed.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the applicant recites “extending the second openings through the sacrificial material and the etch-stop material” in the second-to-last limitation. However there is no antecedent for “the sacrificial material” recited.
For the sake of compact prosecution, the examiner presumes that this limitation was intended to be recited as “extending the second openings through the second sacrificial material and the etch-stop material”.

Claim 15 has the same antecedent problem with “the sacrificial material” in the second-to-last limitation. A similar presumption was made for the sake of compact prosecution.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 8-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16872598 in view of Hwang (US # 20110151667). This is a provisional nonstatutory double patenting rejection, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above.

Current Application 16872691
Copending Application No. 16872598
Claim 1. A method of forming an integrated assembly, comprising: forming a first stack of alternating first and second levels; the first levels comprising a first sacrificial material and the second levels comprising an insulative material; at least some of the first and second levels being configured as steps; each of the steps comprising one of the second levels over an associated one of the first levels, and having an upper surface corresponding to an upper surface of said one of the second levels;
Claim 1. A method of forming an integrated assembly, comprising: forming a stack of alternating first and second levels; the first levels comprising sacrificial material and the second levels comprising insulative material; at least some of the first and second levels being configured as steps; each of the steps comprising one of the second levels over an associated one of the first levels, and having an upper surface corresponding to an upper surface of said one of the second levels;
forming an etch-stop material over the stack;
forming a first fill material over the etch-stop material;
forming first openings to extend through the first fill material to the etch-stop material;
forming an etch-stop material over the stack; forming fill material over the etch-stop material; 
forming openings to extend through the fill material to the etch-stop material;
removing the first sacrificial material and forming conductive layers within the first and third levels; the conductive layers within the steps having upper surfaces;
removing the sacrificial material and forming conductive layers within the first levels; the conductive layers within the steps having upper surfaces;

forming conductive interconnects within the extended second openings.
extending the openings through the etch-stop material and to the upper surfaces of the conductive layers within the steps; and forming conductive interconnects within the openings and the extended openings.


Although 16872598 is not patentably distinct from much of claim 1 of 16872691, it does not explicitly recite the forming a second sacrificial material within the first openings; forming a second stack over the first stack; the second stack having alternating third and fourth levels; the third levels comprising the first sacrificial material and the fourth levels comprising the insulative material; the second stack not being over the steps; forming a second fill material over the first fill material and adjacent the second stack; and forming second openings to extend through the second fill material to the second sacrificial material; extending the second openings through the second sacrificial material.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Hwang teaches a similar method comprising:
forming a sacrificial material (170) within lower via openings (162) of a lower filler layer (160), formed on top of a lower stack (CAR portion of 100); 

forming a second fill material (260) over the first fill material and adjacent the second stack (shown); and 
forming second openings (261, 262, 354, 355) to extend through the second fill material to the sacrificial material;
extending the second openings through the sacrificial material (353; see Fig. 11B).


A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the stacked structure recited in 16872598, as suggested by Hwang. Specifically, the modification suggested by Hwang would be to employ a method comprising forming a second sacrificial material within the first openings; forming a second stack over the first stack; the second stack having alternating third and fourth levels; the third levels comprising the first sacrificial material and the fourth levels comprising the insulative material; the second stack not being over the steps; forming a second fill material over the first fill material and adjacent the second stack; and forming second openings to extend through the second fill material to the second sacrificial material; extending the second openings through the second sacrificial material. The rationale for this modification is that additional stacks provides more memory cells within a given substrate area. This would have been apparent to a person 

	
Regarding Claims 2-5, see claims 2-5 of 16872598 as evidence of non-distinctiveness.

Regarding Claim 8-14, see claims 6-12 and 13-14 of 16872598 as evidence of non-distinctiveness.

Current Application 16872691
Copending Application No. 16872598
Claim 15. A method of forming an integrated assembly, comprising: 
forming a first stack of alternating first and second levels; the first stack having a first region within a memory array region, and having a second region within a staircase region proximate the memory array region;
Claim 15. A method of forming an integrated assembly, comprising: forming a stack of alternating first and second levels; the stack having a first region within a memory array region, and having a second region within a staircase region proximate the memory array region;
the first levels comprising a first sacrificial material and the second levels comprising an insulative material; at least some of the first and 


forming an etch-stop material over the second region of the first stack and over the protective liner;
forming a first fill material over the steps, the first fill material being over the etch-stop material;
forming first openings to extend through the first fill material to the etch-stop material;
forming a protective liner over the second region of the stack; 
forming an etch-stop material over the second region of the stack and over the protective liner, … 
forming a fill material over the steps, the fill material being over the etch-stop material;…
forming openings to extend through the fill material to the etch-stop material;
removing the first sacrificial material and forming conductive material within the first and third levels; the conductive material within the steps 


extending the second openings through the sacrificial material, the etch-stop material and the protective liner to the upper surfaces of the conductive layers within the steps; and
forming openings to extend through the fill material to the etch-stop material; extending the openings through the etch-stop material to the protective liner with first etching conditions; extending the openings through the protective liner and to the upper surfaces of the conductive layers within the steps with additional etching conditions; and
forming conductive interconnects within the extended second openings.
forming conductive interconnects within the openings and the extended openings.


Although 16872598 is not patentably distinct from much of claim 15 of 16872691, it does not explicitly recite the forming a second sacrificial material within the first openings; forming a second stack over the first stack; the second stack having alternating third and fourth levels; the third levels comprising the first sacrificial material and the fourth levels comprising the insulative material; the second stack not being over the steps; forming a second fill material over the first fill material and adjacent the second stack; and forming second openings to extend second sacrificial material.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Hwang teaches a similar method comprising:
forming a sacrificial material (170) within lower via openings (162) of a lower filler layer (160), formed on top of a lower stack (CAR portion of 100); 
forming a second stack (CAR portion of 200) over the first stack, the second stack having alternating third and fourth levels (230, 220), the third levels comprising the first sacrificial material ([0063]) and the fourth levels comprising the insulative material ([0063]), the second stack not being over the steps (see Fig. 3C); 
forming a second fill material (260) over the first fill material and adjacent the second stack (shown); and 
forming second openings (261, 262, 354, 355) to extend through the second fill material to the sacrificial material;
extending the second openings through the sacrificial material (353; see Fig. 11B).


A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the stacked structure recited in 16872598, as suggested by Hwang. Specifically, the modification suggested by Hwang would be to second sacrificial material. The rationale for this modification is that additional stacks provides more memory cells within a given substrate area. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of stacking more memory cells are well known in the art (see MPEP 2144.01).

Regarding Claims 16, 18, and 20-22, see claims 19-23 of 16872598 as evidence of non-distinctiveness.

Regarding Claims 17, using Hwang as evidence, it would have been obvious for a person having ordinary skill in this art to use a second sacrificial material (material of 130, 170)9, wherein the second sacrificial material comprises one or more of aluminum oxide, silicon and tungsten (see [0035] of Hwang). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use one or more of those materials since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding Claims 19, using Hwang as evidence, it would have been obvious for a person having ordinary skill in this art to form a planarized upper surface to extend across the first stack, the first fill material and the second sacrificial material (see Fig. 3C). Such planarization is a well-known technique for stacking large numbers of material layers that are stable & orderly, which helps form a reliable & durable device structure.


Claims 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-XYZ of copending Application No. 16872598 in view of Ahn (US # 20200365617). This is a provisional nonstatutory double patenting rejection, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above.

Regarding Claims 6 and 7, using Ahn as evidence, it would have been obvious for a person having ordinary skill in this art to form first and second fill materials that are the same or different ([0051] describes this regarding the materials formed for similar layers 114 and 124).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899